Per Curiam.

This is not a case of difficulty in settling the principle, but it is of extensive importance to the community, that the principle should now be settled and ascertained withprecision. A great number of contracts in every part of the state, depend upon the detei-mination of this question : and it is fortunate, that so respectacle a jury are convened for the purpose of fixing a standard for future decisions. The law is certainly in favour of the plaintiff. Wherever a contract is entered into for the delivery of a specific article, the value of that article, at the time fixed for delivery, is the sum a plaintiff ought to recover. As in this case, however, no time is mentioned for delivery or repayment, nor any demand proved, the commencement of the suit must be considered as the demand, and the value of the *107indents at the time of the commencing the action 3 with in« terest, is the true and proper rule of estimation»
^ The jury tound accordingly-
Judges Grimke, Waties, and Drayton, present»